       Case 3:19-cv-06542-JCS Document 30 Filed 11/04/20 Page 1 of 3




 1   CENTER FOR DISABILITY ACCESS
     Chris Carson, Esq., SBN 280048
 2
     Dennis Price, Esq., SBN 279082
 3   Amanda Seabock, Esq., SBN 289900
     8033 Linda Vista Road, Suite 200,
 4   San Diego, CA 92111
 5   (858) 375-7385; (888) 422-5191 fax
     amandas@potterhandy.com
 6   Attorneys for Plaintiff
 7
     JEFFREY A. CHEN (SBN: 189514)
 8   jeffchenlaw@gmail.com
 9   LAW OFFICES OF JEFFREY A. CHEN
     2010 Crow Canyon Place, Suite 100
10   San Ramon, CA 94583
     Telephone: (415) 369-9089
11
     Facsimile: (415) 358-8048
12   Attorney for Defendant
     Kearny SF I-Tea LLC
13
14
15                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
16
17   BRIAN WHITAKER,                             Case: 3:19-CV-06542-JCS
18
              Plaintiff,
                                                 JOINT STIPULATION FOR
19
       v.                                        DISMISSAL PURSUANT TO
20
                                                 F.R.CIV.P. 41 (a)(1)(A)(ii)
21   KEARNY SF I-TEA LLC, a California
     Limited Liability Company; and
22   Does 1-10,
23
              Defendant.
24
25
26          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
27   between the parties hereto that this action may be dismissed with prejudice
28   as to all parties; each party to bear his/her/its own attorneys’ fees and costs.


                                             1

     Joint Stipulation for Dismissal                       Case: 3:19-CV-06542-JCS
       Case 3:19-cv-06542-JCS Document 30 Filed 11/04/20 Page 2 of 3




 1   This stipulation is made as the matter has been resolved to the satisfaction of
 2   all parties.
 3
 4
 5   Dated: November 4, 2020                   CENTER FOR DISABILITY ACCESS
 6
                                               By:        /s/Amanda Seabock
 7                                                        Amanda Seabock
 8                                                        Attorney for Plaintiff

 9
10   Dated: November 4, 2020                   LAW OFFICES OF JEFFREY A. CHEN
11                                             By:        /s/Jeffrey A. Chen
12                                                        Jeffrey A. Chen
                                                          Attorney for Defendant
13                                                        Kearny SF I-Tea LLC
14
                                          ISTRIC
15                                   TES D      TC
                                   TA
                                                                O
                              S




16 Dated: 11/4/2020
                                                                 U
                             ED




                                                                  RT




                                               TED
                         UNIT




                                           GRAN
17
                                                                        R NIA




18
                                                             pero
19                                                  ph C. S
                         NO




                                               se
                                       Judge Jo
                                                                        FO
                           RT




20
                                                                    LI




                                  ER
                             H




                                                                A




21                                     N                            C
                                                         F
                                           D IS T IC T O
22                                               R

23
24
25
26
27
28


                                                         2

     Joint Stipulation for Dismissal                                            Case: 3:19-CV-06542-JCS
       Case 3:19-cv-06542-JCS Document 30 Filed 11/04/20 Page 3 of 3




 1                        SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Jeffrey A.
 4   Chen, counsel for Kearny SF I-Tea LLC, and that I have obtained
 5   authorization to affix his electronic signature to this document.
 6
 7
 8   Dated: November 4, 2020           CENTER FOR DISABILITY ACCESS
 9
                                       By:   /s/Amanda Seabock
10                                           Amanda Seabock
11
                                             Attorney for Plaintiff

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             3

     Joint Stipulation for Dismissal                      Case: 3:19-CV-06542-JCS
